COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Sun Coast Resources, Inc. and Alberto Acosta, Jr.

Appellate case number:    01-18-00501-CV

Trial court case number: 2016-63144

Trial court:              125th District Court of Harris County

        Relator Sun Coast Resources, Inc. and Alberto Acosta, Jr. have filed a petition for writ of
mandamus claiming the trial court abused its discretion in sustaining privileges and objections to
discovery. The trial court was ordered to transmit to this court all documents produced in camera,
in the same format as they were presented to the trial court.
        The documents received by this court are incomplete. In particular, pages 7, 9-12, and 17-
18 of the Savanna Energy documents are missing. Relators contend there is a continuing
controversy about these specific pages, as to which claims of “privilege, exemption and/or
assertion of confidentiality” were sustained by the trial court. See MR.0667; Relators’ 10/8/18
Response at 5.
        Accordingly, we return the documents and instruct the trial court to determine what
documents correspond to pages 7, 9-12, and 17-18 of the disputed Savanna Energy documents,
and to resubmit the documents to this court in their complete form for in camera review within 10
days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale_______
                    Acting individually  Acting for the Court


Date: __November 7, 2018___